Citation Nr: 1109290	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-11 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Petersburg, Florida


THE ISSUE

Eligibility for Class III dental treatment pursuant to the provisions of 38 C.F.R. § 17.161(g).

[The issues of entitlement to an initial disability rating greater than 20 percent for diabetes mellitus, type II, whether new and material evidence has been submitted to reopen a claim of service connection for residuals of infectious hepatitis, and entitlement to service connection for residuals of infectious hepatitis, arthritis of the right hand fingers, arthritis of the left hand fingers, kidney stones, gallstones, umbilical hernia, duodenal ulcer, high cholesterol, hypertension, bilateral hearing loss, restless leg syndrome (RLS) and leg cramps of the lower extremities, dental infection as secondary to service-connected diabetes mellitus type II, and entitlement to TDIU are addressed in a separate decision under a separate docket number].


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to December 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2009, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the St. Petersburg RO.  The hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks VA dental treatment, as well as reimbursement for dental treatment previously performed, for removal of unspecified teeth on the basis that such removal was necessary to prevent aggravation of service-connected diabetes mellitus.  

The Veteran's theory of "service connection" can be best by an April 2008 physician letter states as follows:

[The Veteran] has diabetes mellitus type 2 which has been uncontrolled at times due to his teeth infection.  Having his teeth pulled removes this infection and improves glycemic control.  I have noted dental caries and infection during my exams.

A review of the record reveals that the Veteran actually seeks eligibility for Class III dental treatment pursuant to the provisions of 38 C.F.R. § 17.161(g), and reimbursement of dental expenses paid for such treatment.

In Mays v. Brown, 5 Vet. App. 302, 306 (1993), the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection is also considered a claim for VA outpatient dental treatment.  In this case, the Veteran has appealed and pursued his theory of eligibility for Class III dental treatment pursuant to the provisions of 38 C.F.R. § 17.161(g) which the RO has adjudicated as a service connection claim.  

However, the Board finds that the Veteran has pursued and perfected an appeal which belongs within the jurisdiction of the St. Petersburg, Florida VA Medical Center (VAMC) as it involves the issue of eligibility for dental treatment.  As such, these issues are remanded to the St. Petersburg, Florida VAMC for proper development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's pertinent dental treatment records relating to removal of unspecified teeth claimed as being necessary to alleviate aggravation of service-connected diabetes mellitus as well as any medical bills associated with such dental work.


2.  Associate with the claims folder all correspondence between the Veteran and VA seeking eligibility for Class III dental treatment pursuant to the provisions of 38 C.F.R. § 17.161(g).  See, e.g., VA Dental Administrative Note dated May 1, 2008 (referring to Veteran's eligibility inquiries with VA).

3.  Following completion of any additional development deemed necessary, adjudicate the Veteran's claim of eligibility for Class III dental treatment pursuant to the provisions of 38 C.F.R. § 17.161(g), to include the issue of entitlement to reimbursement of dental expenses paid for such treatment.  If any benefit on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

